                                          Entered on Docket
                                          April 01, 2019
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA



 1                                     Signed and Filed: April 1, 2019

 2

 3
                                       ________________________________________
 4                                     DENNIS MONTALI
                                       U.S. Bankruptcy Judge
 5

 6

 7                         UNITED STATES BANKRUPTCY COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                   ) Case No. 18-30581 DM
                                              )
10   TSAI LUAN HO,                            ) Chapter 7
                                              )
11                     Debtor.                )
                                              )
12   ANDREA A. WIRUM,                         )
                                              ) Adv. Proc. No. 18-03051 DM
13                     Plaintiff,             )
     v.                                       )
14                                            )
     TSAI LUAN HO,                            )
15                                            )
                       Defendant.             )
16

17                   MEMORANDUM DECISION RE TRUSTEE’S MOTION

18                          FOR PARTIAL SUMMARY JUDGMENT

19   I. Introduction

20         On January 18, 2019, this court held a hearing on the motion

21   of plaintiff and Chapter 7 Trustee Andrea Wirum (“Trustee”) for

22   partial summary judgment (the “MSJ”) seeking denial of the

23   discharge of Tsai Luan Ho (“Debtor”) pursuant to 11 U.S.C. §

24   727(a)(3).1

25

26

27   1 Unless otherwise noted, all statutory citations shall refer to Title 11 of
     the United States Code, aka the “Bankruptcy Code,” and any references to rules
28
     shall refer to the Federal Rules of Bankruptcy Procedure.




Case: 18-03051   Doc# 21    Filed: 04/01/19 -Entered:
                                              1 -     04/01/19 11:40:17     Page 1 of 9
 1         For the reasons set forth below, the court is granting
 2   Trustee’s MSJ and will deny Debtor’s discharge.2
 3   II. Facts3
 4             a. General Background
 5         On May 28, 2018, Debtor filed a voluntary petition for
 6   relief under Chapter 7 and Trustee was appointed. (Case No. 18-
 7   30530).     Debtor is or was the responsible individual in two
 8   Chapter 11 cases filed on January 10, 2018: Big Max, LLC (Case
 9   No. 18-30031) and Great Vista Real Estate Investment Corporation
10   [Case No. 18-30032)
11         The first meeting of creditors in this case was held on June
12   26, 2018. Prior to that meeting, Trustee requested that Debtor
13   provide certain documents and records constituting a complete
14   accounting of Debtor’s financial affairs in the years before she
15   filed her Chapter 7 petition. [Dkt. 12-2 at 7]. The meeting of
16   creditors was continued to August 7, 2018. Trustee alleges that
17   at both meetings Debtor “repeatedly confirmed that she did not
18   keep records or QuickBooks or any other system.” {Dkt. 12-1 at
19   8]. This is consistent with Debtor’s statements at the meeting of
20   creditors in the Big Max and Great Vista cases. In those
21   meetings, Debtor repeatedly stated that she does not maintain
22   financial records.
23         Trustee asserts in her declaration in support of her MSJ
24   that, after the filing of this adversary proceeding, she received
25

26   2 Trustee also sought denial of Debtor’s discharge under section 727(a)(5),
     but that ground is not the subject of the MSJ or the court’s ruling.
27   3 There are no material facts in dispute discussed here, so the court is not
     making any “findings of fact”; its conclusions of law follow from the
28
     undisputed facts.




Case: 18-03051    Doc# 21   Filed: 04/01/19 -Entered:
                                              2 -     04/01/19 11:40:17   Page 2 of 9
 1   numerous documents from Debtor.          Debtor does not dispute that
 2   these documents were not provided in any particular order
 3   (including chronological order) and do not constitute an
 4   accounting of Debtor’s affairs. Trustee further asserts that she
 5   is unable to ascertain the Debtor’s financial condition from the
 6   large amount of documents that were provided to her, presumably
 7   for her to recreate a financial record for the Debtor.
 8            b. Debtor’s Admissions
 9        In paragraph 6 of her answer (Dkt. 5), Debtor admitted to
10   allegations made in paragraphs 10 and 11 of the complaint (Dkt.
11   1). Specifically, she admitted that “for many years [she] has
12   been involved in large and sophisticated real estate
13   transactions, and that from 2015 through 2018, she “came into
14   possession of large sums of money and disbursed large sums of
15   money from her accounts.
16   III. Discussion
17        Summary judgment is appropriate where “the pleadings,
18   depositions, answers to interrogatories, and admissions on file,
19   together with the affidavits... show that there is no genuine
20   issue as to any material fact and that the moving party is
21   entitled to a judgment as a matter of law.”             Celotex Corp. v.
22   Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56.                 The
23   burden is on the moving party to show there is no genuine issue
24   of material fact.      Id. at 323.     Once the movant has satisfied
25   this burden, the non-moving party must demonstrate the existence
26   of a genuine issue of fact for trial.            De Horney v. Bank of
27   America Nat'l Trust & Sav. Ass’n., 879 F.2d 459, 464 (9th Cir.
28   1989).   The Court must view all the evidence in the light most



Case: 18-03051   Doc# 21   Filed: 04/01/19 -Entered:
                                             3 -     04/01/19 11:40:17   Page 3 of 9
 1   favorable to the non-moving party.           County of Tuolumne v. Sonora
 2   Cmty. Hosp., 236 F.3d 1148, 1154 (9th Cir. 2001).
 3        Under section 727(a)(3), the court shall grant the debtor
 4   discharge unless:
 5        [t]he debtor has concealed, destroyed, mutilated, falsified,
          or failed to keep or preserve any recorded information,
 6        including books, documents, records, and papers, from which
          the debtor's financial condition or business transactions
 7        might be ascertained, unless such act or failure to act was
          justified under all the circumstances of the case.
 8
     11 U.S.C. § 727(a)(3)(emphasis added).
 9
          “The purpose of section 727(a)(3) is to make discharge
10
     dependent on the debtor's true presentation of his financial
11
     affairs.”   Caneva v. Sun Communities Operating Ltd. P’ship (In re
12
     Caneva), 550 F.3d 755, 761 (9th Cir. 2008).             As explained in
13
     Caneva:
14
          The disclosure requirement removes the risk to creditors of
15        ‘the withholding or concealment of assets by the bankrupt
          under cover of a chaotic or incomplete set of books or
16        records.’ Burchett v. Myers, 202 F.2d 920, 926 (9th Cir.
          1953). The statute does not require absolute completeness in
17        making or keeping records. Rhoades v. Wikle, 453 F.2d 51, 53
          (9th Cir. 1971). Rather, the debtor must ‘present sufficient
18        written evidence which will enable his creditors reasonably
          to ascertain his present financial condition and to follow
19        his business transactions for a reasonable period in the
          past.’ Id.
20
     Id. at 761(emphasis added).
21
          In Caneva, the debtor Caneva (“Caneva”) owned or controlled
22
     approximately 15 business entities. In his final amended Schedule
23
     B, Caneva stated that the extent of his interest and status in
24
     the various entities was unknown. At a Rule 2004 examination, a
25
     creditor questioned Caneva about the nature of his interest in
26
     these companies and the existence of financial records for them.
27
     The debtor admitted that he kept no records for any of them,
28




Case: 18-03051   Doc# 21   Filed: 04/01/19 -Entered:
                                             4 -     04/01/19 11:40:17   Page 4 of 9
 1   despite the fact that some were operational and others existed as
 2   holding companies for active businesses. Caneva also admitted
 3   that he had no documentation regarding a $500,000 brokerage fee
 4   paid to an individual for a $20 million loan that Caneva
 5   purportedly had not received. The creditor sought a denial of
 6   Caneva's discharge under section 727(a)(3) and the bankruptcy
 7   court granted the summary judgment on the claim, based on
 8   Caneva’s failure to keep or preserve any records whatsoever, much
 9   less adequate records, and had not explained through affidavits
10   or testimony why his failure to keep or preserve records was
11   justified. The district court affirmed the summary judgment
12   denying Caneva’s discharge.
13        In his appeal, Caneva argued that because he had turned over
14   numerous unidentified documents to both the bankruptcy trustee
15   and the creditor, and the $100,000 brokerage fee was a matter of
16   public record, a genuine issue of material fact necessarily
17   existed as to whether the documents were adequate to determine
18   his financial condition and business transactions despite his
19   admission that he had no records. In its per curium decision
20   affirming the denial of Caneva’s discharge, the Ninth Circuit
21   disagreed, stating that:
22        Caneva's continued focus throughout these proceedings on the
          quantity of the records that he produced misses the crucial
23        point that the total absence of records related to his
          business entities and to his alleged $500,000 payment to [a
24        broker] necessarily makes it impossible for [a creditor] to
          accurately determine his financial condition and business
25        transactions.
26        Id. at 762.
27        As the Ninth Circuit observed, section 727(a)(3) places an
28   affirmative duty on the debtor to accurately document his



Case: 18-03051   Doc# 21   Filed: 04/01/19 -Entered:
                                             5 -     04/01/19 11:40:17   Page 5 of 9
 1   business affairs. Id. The greater the sophistication of the
 2   debtor, the higher the expectation of “greater and better”
 3   bookkeeping. Id.
 4        In affirming the denial of Caneva’s discharge, the Ninth
 5   Circuit established the criteria of making a prima facie case
 6   under section 727(a)(3): “by showing (1) that the debtor failed
 7   to maintain and preserve adequate records, and (2) that such
 8   failure makes it impossible to ascertain the debtor's financial
 9   condition and material business transactions.”              Id. at 761
10   (internal quotation marks and citation omitted).               The burden of
11   proof then shifts to a debtor to justify the inadequacy or
12   nonexistence of the records. Id.
13        Trustee has established a prima facie case here that Debtor
14   did not keep or maintain adequate financial records from which
15   her financial condition may be determined. In fact, in a similar
16   fashion as the debtor in Caneva, Debtor simply dumped receipts
17   and bank statements on the Trustee, in no particular order,
18   hindering Trustee’s ability to ascertain an accounting of
19   Debtor’s affairs, in the two years prior to the petition date.
20   Clearly Debtor made it impossible for the Trustee to account for
21   Debtor’s financial condition or business tranasctions.
22        Debtor does not dispute the fact that no financial records
23   were kept or maintained. In fact, she has repeatedly admitted
24   that she does not keep such records. This case is remarkably
25   similar to the debtor’s conduct in, and outcome of, Caneva:
26   denial of discharge under section 727(a)(3). Id. at 764.
27        Even though Trustee has established a prima facie case under
28   section 727(a)(3), a debtor may show that she is still entitled



Case: 18-03051   Doc# 21   Filed: 04/01/19 -Entered:
                                             6 -     04/01/19 11:40:17   Page 6 of 9
 1   to discharge by establishing that her failure to keep or maintain
 2   records was justified. Id. at 763.           As discussed below, no such
 3   justification exists here.        Justification for the failure to keep
 4   or maintain records depends on whether others in like
 5   circumstances would ordinarily keep them. Id.
 6        Debtor has been a licensed real estate broker since 2006.
 7   She has, for years, been involved in large and sophisticated
 8   transactions. She has participated, and received a commission, in
 9   transactions involving hundreds of thousands and sometimes
10   millions of dollars. Reasonable persons in similar circumstances
11   would have some method of bookkeeping in place to track the flow
12   of funds in order to accurately ascertain their financial
13   position.   While there is not any magic formula or precise
14   guideline for assembling the record to establish a successful
15   defense of a discharge challenge, here Debtor has offered nothing
16   of meaningful substance to even approach a reasoned explanation.
17        Nor has debtor has provided compelling justification for why
18   no meaningful and useful records were kept. Instead, she relies
19   on her “culture, education, and business experiences” as reasons
20   for why she did not maintain records, nearly all of which is
21   immaterial. Debtor asserts that it is common practice in Chinese
22   culture for large sophisticated deals to be documented
23   “informally or not at all.”         One point that court finds
24   particularly troubling is that Debtor asserts, as a justification
25   for not maintaining records, that “[she] has no formal training
26   in business matter[] and business bookkeeping.” If anything, that
27   justifies the need to hire a bookkeeper or use some sort of
28




Case: 18-03051   Doc# 21   Filed: 04/01/19 -Entered:
                                             7 -     04/01/19 11:40:17   Page 7 of 9
 1   bookkeeping software to do for her what she claims she could not
 2   do for herself.
 3         Debtor has admittedly engaged in sophisticated deals
 4   involving large dollar amounts as a licensed real estate broker,
 5   with a significant amount of funds flowing through her bank
 6   accounts. Given these admissions, Debtor’s alleged justifications
 7   are untenable and she must accept the consequences of her failure
 8   to act appropriately to document the business activities she
 9   chose to pursue.
10   IV.   Conclusion
11         Taking the record in the light most favorable to Debtor,
12   Trustee has made her case under section 727(a)(3) and carried her
13   statutory burden.       In turn, Debtor has failed to meet that
14   challenge.     Her discharge must be denied, and Trustee’s MSJ
15   granted.    If Trustee will voluntarily dismiss her Second Claim
16   For Relief, final judgment will also be entered.
17         Counsel for the Trustee should upload an order consistent
18   with this memorandum decision and a final judgment (if desired)
19   and should serve       copies of both on counsel for the Debtor in the
20   manner required by B.L.R. 9021-1(c).
21                          **END OF MEMORANDUM DECISION**
22

23

24

25

26

27

28




Case: 18-03051    Doc# 21   Filed: 04/01/19 -Entered:
                                              8 -     04/01/19 11:40:17   Page 8 of 9
                             Court Service List
[None]




Case: 18-03051   Doc# 21   Filed: 04/01/19   Entered: 04/01/19 11:40:17   Page 9 of 9
